DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because that claim recites successive “wherein” recitations wherein only one is necessary.  Appropriate correction is required.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 1, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzicalupa et al. (US 2009/0000143) in view of Rizzuto, Jr. (US 2007/0114219).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Bazzicalupa, as teaching:
a hand held appliance (see title and abstract) comprising a housing 10, a fluid flow path 5, 5’ extending between a fluid inlet 12 and a fluid outlet 13 and a heater 8 within the fluid flow path wherein the housing houses the heater and encloses the fluid flow path, and wherein the housing is curved and the heater is curved, wherein the housing comprises a straight section and a curved section, the curved section being a curved elbow, and the heater is housed within the curved elbow (expressly shown in figure 1).  Weatherly also discloses the claim 16 feature wherein the housing comprises a straight portion and a curved portion (expressly shown in figures 1, 3), the claim 17 feature wherein within the straight portion, the housing houses a fan unit (expressly shown in figures 1, 2a, 3), the claim 18 feature wherein within the straight portion the housing comprises a handle (expressly shown in figures 1, 2, 4), and the claims 21-22 hair care hairdryer appliance (expressly disclosed on the face of that reference).
Claims 5-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzicalupa in view of Rizzuto in further view of Merritt (US 2009/0293300).  Bazzicalupa in view of Rizzuto discloses the claimed invention, as rejected above, except for the recited curved heater, ceramic plate, arcuate or constant curvature heating elements with recited angles.  It would have been an obvious matter of design choice to recite those features, since the teachings of Bazzicalupa in view of Rizzuto would perform the invention as claimed regardless of those features and applicants have not specified or claimed the criticality of those features as being necessary for patentability.  Furthermore, Bazzicalupa in view of Rizzuto discloses the claimed invention, except for the recited fins.  Merritt, another hand held appliance, discloses that feature in figures 1A, 4B, and in paragraph [0035].  It would have been obvious to one skilled in the art to combine the teachings of Bazzicalupa in view of Rizzuto with the teachings of Merritt for the purpose of heat dissipation.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzicalupa in view of Rizzuto in further view of Boussier (US 7,355,148).  Bazzicalupa in view of Rizzuto discloses the claimed invention, as rejected above, except for the plurality of curved fins.  Boussier, another hand held appliance, discloses that feature at column 4 line 64 through column 5 line 6.  It would have been obvious to one skilled in the art to combine the teachings of Bazzicalupa in view of Rizzuto with the teachings of Boussier for the purpose of allowing several temperature exchanging elements to be joined together enabling fastening to a support thereby providing greater surface area of heat transferred due to a curved heat transfer surface.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753